


115 HR 5539 IH: Thomas Jefferson Public Service Act of 2018
U.S. House of Representatives
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5539
IN THE HOUSE OF REPRESENTATIVES

April 17, 2018
Mr. Francis Rooney of Florida (for himself, Ms. Tenney, Mr. Gaetz, Mr. Gallagher, Mr. Meadows, Mr. Blum, Mr. Brat, and Mr. Norman) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To set the annual rate of compensation for a Member of Congress who has served six consecutive terms as a Member of the House of Representatives or two consecutive terms as a Senator at $1, to amend title 5, United States Code, to exclude any service of a Member of Congress occurring during any pay period for which the Member’s annual rate of compensation is $1 as creditable service for purposes of an annuity under that title, and for other purposes.

 
1.Short titleThis Act may be cited as the Thomas Jefferson Public Service Act of 2018. 2.Establishment of annual rate of pay of $1 for Members of Congress serving six consecutive terms in House or two consecutive terms in Senate (a)Establishment of annual rate of pay at $1Section 601(a) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4501) is amended— 
(1)by striking The annual rate of pay and inserting Except as provided in paragraph (3), the annual rate of pay; and (2)by adding at the end the following new paragraph: 
 
(3)The annual rate of pay for an individual described in paragraph (1) shall be $1 for any pay period occurring— (A)in the case of an individual who is a Member of the House of Representatives, including a Delegate or Resident Commissioner to the Congress, after the individual has served 6 consecutive full terms as a Member of the House of Representatives; or 
(B)in the case of an individual who is a Senator, after the individual has served 2 consecutive full terms as a Senator.. (b)Effective dateThe amendment made by subsection (a) shall apply with respect to terms of service occurring during the One Hundred Sixteenth Congress or any succeeding Congress. 
3.Exclusion of Member service for purposes of retirement 
(a)In generalNotwithstanding any other provision of law, after an individual who is a Member of Congress has served for 6 consecutive full terms in the House of Representatives or 2 consecutive full terms in the Senate, any service of that individual as a Member of Congress after the end of that sixth or second term (as the case may be) shall not be creditable service for purposes of an annuity under chapter 83 or 84 of title 5, United States Code. (b)ContributionsWith respect to any service as a Member of Congress excluded by operation of subsection (a), no individual or Government contributions shall be made on behalf of that Member under sections 8334, 8422, or 8423 of title 5, United States Code. 
(c)Effective dateThis section shall apply with respect to terms of service as a Member of Congress occurring during the One Hundred Sixteenth Congress or any succeeding Congress.  (d)Definition of Member of CongressIn this section, the term Member of Congress has the meaning given the term Member in section 8331(2) and 8401(20) (as the case may be) of title 5, United States Code. 

